VILLANTI, Judge.
Christopher Rosensteel appeals the revocation of his probation. Because the trial court failed to enter proper written findings specifying which conditions of probation Rosensteel was found to have violated and because he preserved this issue by filing a motion pursuant to Florida Rule of Criminal Procedure 3.800(b)(2), we reverse and remand to the trial court with directions to enter such written findings.
Following an evidentiary hearing, the court orally found that Rosensteel had violated two conditions of his probation. Ro-sensteel violated condition 35 by having unsupervised contact with two children under the age of eighteen and conditions 8 and 10 by using marijuana. The trial court failed to enter written findings specifying which conditions of probation Rosen-steel was found to have violated. See Jelks v. State, 770 So.2d 183 (Fla. 2d DCA 2000). Rosensteel properly preserved the issue for appeal by the filing of a rule 3.800(b)(2) motion. Rule 3.800(b)(2) provides that a motion filed pursuant to that rule is deemed denied if the court fails to rule on it within sixty days. The record on appeal confirms that the trial court failed to timely rule on the motion. Accordingly, we reverse and remand only for the trial court to enter such written findings.
Reversed and remanded.
NORTHCUTT and SALCINES, JJ., Concur.